IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Heather Eibach,                      :
                   Petitioner        :
                                     :
             v.                      : No. 1629 C.D. 2017
                                     : SUBMITTED: February 23, 2018
Workers’ Compensation Appeal         :
Board (Commonwealth of               :
Pennsylvania, Pennsylvania           :
Liquor Control Board),               :
                  Respondent         :


BEFORE:      HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                   FILED: April 11, 2018

      Heather Eibach (Claimant) petitions for review of an Order of the Workers’
Compensation Appeal Board (Board) that affirmed in part and reversed in part the
decision of a Workers’ Compensation Judge (WCJ). We quash Claimant’s Petition
for Review as untimely.
      Claimant worked full-time for the Commonwealth of Pennsylvania Liquor
Control Board (Employer) as a cashier/laborer beginning in December 2007. WCJ’s
Hearing, Notes of Testimony (N.T.), 6/9/16, at 9; WCJ’s Op.,10/31/16, Finding of
Fact (F.F.) No. 5. Thereafter, she sustained several work-related injuries over a
period of years.
      In 2009, Claimant injured her back1 while working for Employer, which
required surgery in 2010. Claimant also injured her neck in 2012 or 2013, and was
out of work for a “few months.”2 N.T., 6/9/16 at 11. Claimant had another work-
related incident on July 29, 2014, where she felt a “twinge” in her neck and right
shoulder. N.T., 6/9/16 at 10-13; Reproduced Record (R.R.) at 42. Claimant was
reassigned to light duty after experiencing this “twinge” but did not miss any time
at work. Claimant returned to full duty work on September 2, 2014. N.T., 6/9/16 at
13.
      Claimant thereafter sustained another work-related injury to her back on April
24, 2015. WCJ’s Op., F.F. No. 3. R.R. at 41; see also R.R. at 148. According to
the Claimant, on that day, she was lifting cases of liquor weighing approximately 65
pounds when she experienced sudden pain in her neck and right arm. R.R. at 35.
This injury was accepted by Employer via a Notice of Compensation Payable (NCP)
as “thoracic sprain/strain.”3 WCJ’s Op., F.F. No. 3.
      After the April 24, 2015 work injury, Claimant was seen by Mark Albert,
M.D. at Medicus Urgent Care. At the request of Claimant, Dr. Albert referred
Claimant to Alan Gillick, M.D. who is board certified in orthopedic surgery. R.R.
at 155. On April 29, 2015, Dr. Gillick examined Claimant for thoracic and cervical
issues. Bd. Op. at 4; R.R. at 192. On May 18, 2015, Claimant again went to see Dr.
Gillick because Claimant was concerned that movements caused numbness and
tingling in her left hand. Deposition of Dr. Gillick (Dr. Gillick Dep.) 4/1/16, at 11;




      1
        The record does not indicate the nature of the back injury.
      2
        The record does not indicate if this neck injury was work related.
      3
        Thoracic spine refers to the upper back area.


                                               2
R.R. at 82; WCJ Op., F.F. No. 5; Bd. Op. at 4.                        At this point, Dr. Gillick
recommended a cervical MRI. Id.
        On June 2, 2015, Claimant underwent an MRI, which indicated that Claimant
suffered from degenerative disc protrusions with osteophytes causing cervical spine
compression. WCJ’s Op., F.F. No. 5; R.R. at 82.
        On June 8, 2015, Claimant was once again examined by Dr. Gillick, who
found that Claimant had cervical stenosis4 and recommended surgery. WCJ’s Op.,
F.F. No. at 5; Bd. Op. at 4-5. On June 19, 2015, Dr. Gillick ordered a CT scan of
Claimant’s cervical spine, which showed that there were bony protrusions present in
Claimant’s spinal canal. Dr. Gillick Dep. 4/1/16, at 15.
        On June 24, 2015 Claimant returned to Dr. Gillick for another examination.
Based upon Claimant’s symptoms, as well as his examination of her MRI and CT
scan, Dr. Gillick scheduled Claimant to undergo a cervical laminoplasty5 on
September 10, 2015. Dr. Gillick Dep. 4/1/16, at 15-16.
        On September 2, 2015, Employer’s physician, Allister Williams, M.D. who is
board certified in orthopedic surgery, conducted an independent medical
examination (IME) on Claimant. Bd. Op. at 5; R.R. at 193. At the time of Dr.
Williams’ IME, Dr. Williams determined there was no evidence of an ongoing
thoracic injury. R.R. at 114. He also determined that the cervical strain/sprain had

        4
           “[C]ervical stenosis means that the cervical spinal cord passes through a boney channel
in the vertebrae that had a limited amount of space. [] Typically the spinal cord is surrounded by
fluid, so there’s actually a cushion of extra space. So if anything further narrows that channel such
as discs protruding, bone spurs, et cetera; that starts to narrow the channel sufficiently that it starts
to impiuge [sic] into the spinal cord, it will cause malfunction of the spinal cord. The way I explain
it to patients it’s like a short circuit in a wire”. Dr. Gillick Dep. 4/1/16 at 13-14 (emphasis added.)
        5
         A cervical laminoplasty is a procedure through which a surgeon attempts to preserve the
normal range of motion of the patient’s neck by expanding the bony channel where the spinal cord
passes through in order to relieve the pressure and allow the spinal cord to function normally again.
Reproduced Record (R.R.) at 47.
                                                   3
resolved. WCJ’s Op., F.F. No. at 11; Bd. Op. at 6. Dr. Williams did not find any
evidence of an aggravation of the degenerative cervical stenosis. WCJ’s Op., F.F.
No. at 11; Deposition of Allister Williams, M.D., (Dr. Williams’ Dep.) 6/3/16, at 16,
25-26: R.R. at 115-116. 194.
         On September 10, 2015, Claimant underwent the aforementioned cervical
laminoplasty. R.R. at 47. Per Dr. Gillick, this surgical procedure was prompted by
her cervical stenosis. R.R. at 46.
         On November 13, 2015, Claimant filed a review petition with the WCJ
seeking to expand the nature of her April 2015 work injury to include cervical injury
(not simply thoracic sprain and strain) which necessitated her cervical laminoplasty
surgery. R.R. at 2-3; WCJ’s Op., F.F. No. 2.
         On December 7, 2015, Employer filed a Petition to Terminate Claimant’s
workers’ compensation benefits with the WCJ, pursuant to the affidavit of Dr.
Williams, which was based upon Dr. Williams’ IME of Claimant. WCJ’s Op., F.F.
No. 1.
         Thereafter, at his deposition, Dr. Williams testified that the cervical
laminoplasty performed on Claimant was not causally related to her work injury of
April 24, 2015. R.R. 102, 117; see also R.R. at 35, 38. Dr. Williams testified that
he examined Claimant, reviewed her prior medical records and treatments, and
obtained a full history of her April 24, 2015 work injury. R.R. at 35-38, 102-103.
He noted a past surgical history significant for an L5-S1 discectomy.6 R.R. at 36,
108. Dr. Williams detailed the findings in the MRI of June 2, 2015, and a CT scan
of June 9, 2015, which revealed osteophyte complex. He explained that osteophytes
are essentially old herniations that calcify over time and take years to develop into a


         6
             An L5-S1 discectomy involves surgery to the lower back.

                                                  4
visible osteophyte complex. R.R. at 111. According to Dr. Williams, the Claimant
is an individual who has advanced degenerative spinal stenosis, and the cervical
laminoplasty was related to Claimant’s advanced degenerative spinal stenosis, not
her April 24, 2015 work-related injury. Dr. Williams’ Dep. 6/3/16, at 26-27: R.R.
at 116-117. Dr. Williams opined that on April 24, 2015, Claimant sustained a work-
related cervical sprain/strain that had resolved and that required no further treatment.
Therefore, with regard to Claimant’s cervical strain/sprain, Dr. Williams believed
it was no longer an impediment, and thus Claimant could return to full duty work.
Dr. Williams’ Dep. 6/3/16 at 26-28; R.R. at 116-118.
      The WCJ accepted Claimant’s testimony as to the occurrence of the April 24,
2015 work incident. However, the WCJ rejected the testimony of Dr. Gillick and
accepted the testimony of Dr. Williams, noting that Dr. Williams also relied on the
diagnostic studies performed on and after April 2015 that show no herniation of her
C7-T1, which is located at the very bottom of the neck.7 The WCJ also determined
that, similar to Dr. Williams’ conclusion, Dr. Gillick had concluded that Claimant’s
“problems extend from degenerative conditions and her current complaints are not
related to an acute injury,”8 but diagnostic studies performed in June 2015 show
extensive degeneration and there has been no documentation to establish that
Claimant had an aggravation of that condition or a herniation resulting in the need
for surgery. The WCJ accepted Dr. Williams’ testimony that Claimant did not
sustain an aggravation of her degenerative cervical condition, that her cervical
problems were long-term degenerative issues that were not causally related to her



      7
          See R.R. at 37, 84, 109-111; WCJ Op., F.F. No. at 10.
      8
          WCJ Op., 10/31/16, Finding of Fact (F.F.) No. 15.

                                                5
work, and that Claimant had fully recovered from any strain/sprain as a result of the
work incident. WCJ’s Op., F.F. Nos. 10, 15-17.
       By a decision and order circulated October 31, 2016, the WCJ denied
Claimant’s review petition, concluding that Claimant failed to establish that the
injury description should be amended to include cervical injury necessitating her
laminoplasty. The WCJ granted Employer’s Termination Petition, determining that
Employer established that Claimant had fully recovered “from any sprain/strain as a
result of the work injury of April 24, 2015.” R.R. at 174-182, 189.
       Claimant appealed the WCJ’s October 31, 2016 Decision and Order to the
Board. On October 4, 2017, the Board issued an Order reversing the denial of the
Petition for Review, to the extent the WCJ had failed to modify the description of
injury to include a cervical strain/sprain. R.R. at 189. However, the Board affirmed
the WCJ’s order granting Employer’s petition for termination of benefits as of
September 2, 2015 because Dr. Williams credibly opined that, as of the date of his
examination of Claimant, he concluded that she had fully recovered from the
cervical sprain/strain and there was no evidence of any ongoing thoracic injury. The
Board also found that Claimant is not entitled to litigation costs because there is no
indication that Claimant obtained a financial benefit for the work injury, including
the work injury in its amended form. R.R. at 197-199.
       Claimant now petitions this Court for review of the Board’s decision.9 On
appeal, Claimant argues that the Board erred in refusing to award litigation costs;
the WCJ erred in refusing to order Employer to produce an IME report from 2013;

       9
         Our scope of review is limited to determining whether findings of fact are supported by
substantial evidence, whether an error of law has been committed, or whether constitutional rights
have been violated. Section 704 of the Administrative Agency Law, 2 Pa. C.S. §704; Meadow
Lakes Apartments v. Workers’ Comp. Appeal Bd. (Spencer), 894 A.2d 214, 261 n.3 (Pa. Cmwlth.
2006).

                                                6
and the WCJ erred in rejecting medical testimony that the 2015 injury accelerated
Claimant’s need for surgery. Petitioner’s Br. at 4.
       As a preliminary matter, we must address this Court’s jurisdiction. Employer
argues that Claimant untimely filed her Petition for Review. Employer asserts that
the Board entered its Opinion and Order on October 4, 2017, and that therefore, the
deadline to file the Petition for Review with this Court was November 3, 2017.
Employer asserts that this Court’s docket reflects that the Petition for Review was
received on November 6, 2017, which was 3 days beyond the 30 day period within
which to file.      Consequently Employer argues that this Court must dismiss
Claimant’s Petition for Review. Employer’s Br. at 4, 22.
       The Certified Record (C.R.) contains proof that the Board issued the appealed
order on October 4, 2017. C.R., Item No. 12. Claimant mailed her Petition for
Review, in an envelope on which was affixed Pitney Bowes postage.10 This Court
received that envelope on November 6, 2017. See Cmwlth. Ct. Docket, Petition for
Review. Upon examination of the date stamp on the Petition for Review, this Court
ordered the parties to address the timeliness of Claimant’s appeal in their principal
briefs on the merits. Cmwlth. Ct. Order of 11/21/17 (Covey, J.). Despite this Court’s
Order, Claimant has nevertheless failed to address the timeliness issue.
       A petition for review from an appealable quasi-judicial order must be filed
within 30 days after the entry of the order. Pa. R.A.P. 1512(a)(1); see DeWitt v.
Unemployment Comp. Bd. of Review, 6 A.3d 586, 588 (Pa. Cmwlth. 2010) (once the
30-day window within which to perfect a petition for review expires, the court may
not extend the 30-day window for a claimant to perfect a petition and
Commonwealth Court’s jurisdiction is relinquished).


       10
          Pitney Bowes is a private company that affixes postage via postage meters to mail that
is then deposited with the United States Postal Service for delivery.
                                               7
      Pa. R.A.P. 1512(a)(1) states:

      Rule 1512. Time for Petition for Review
      (a) Appeals authorized by law. Except as otherwise prescribed by
          subdivision (b) of this rule [related to special appellate provisions]:
      (1) A petition for review of a quasi-judicial order, or an order
          appealable under 42 Pa. C.S. §763(b) (awards of arbitrators) or
          under any other provision of law, shall be filed with the
          prothonotary of the appellate court within 30 days after the entry of
          the order.

Pa. R.A.P. 1512(a)(1) (emphasis added).

      Further, in order to prove its timeliness, a mailed petition for review must be
accompanied by “a United States Postal Service Form 3817, Certificate of Mailing
[Form 3817], or other similar United States Postal Service form from which the date
of deposit in the mail can be verified.” Pa. R.A.P. 1514(a) (emphasis added).
      Pa. R.A.P. 1514(a) has two critical requirements for using Form 3817. First,
the form must identify the case to which it pertains. Id. Second, the party must
include the form in the mailing, or mail it separately to the prothonotary. Id. The
clear significance of these requirements is that they enable the prothonotary to view
the case docket number, as well as the United States Postal Service postmark on the
Form 3817 and immediately determine whether a filing is timely. See Miller v.
Workers’ Comp. Appeal Bd. (Sch. Dist. of Harrisburg), 24 A.3d 1094 (Pa. Cmwlth.
2011). Thus, a privately placed postmark does not fix the date of mailing, unless
accompanied by an appropriate United States Postal Service form. Chapman v.
Unemployment Comp. Bd. of Review, 163 A.3d 1152, 1156 n.9 (Pa. Cmwlth. 2017).
      Here, examination of this Court’s docket and case file shows no evidence of
a Form 3817 or other United States Postal Service form from which the date of
deposit in the mail can be verified. At the time this Court received Claimant’s
                                          8
Petition for Review, the only evidence as to the date of mailing was the private
Pitney Bowes postmark on the envelope. Claimant did not include a copy of the
appropriate United States Postal Service form in her appeal document mailed to this
Court, nor did she mail it separately to the Court. Rule 1514(a) of the Pennsylvania
Rules of Appellate Procedure does not deem the date of deposit with a private
shipping and mailing company and its private timestamp as the date of filing with
the prothonotary. The date of receipt of Claimant’s Petition for Review by this Court
governs here and consequently, Claimant filed her Petition for Review beyond the
30 day time period within which to file.11 Once the 30 day period has lapsed, without
explanation or evidence otherwise, we lack jurisdiction to consider Claimant’s
Petition for Review. See DeWitt, 6 A.3d 586, 588. Furthermore, as the Claimant
has failed to provide any explanation for her untimely filing as required by this
Court’s Order of November 21, 2017 (Covey, J.), her petition is untimely and we
cannot address the merits of her petition.
       Accordingly, we quash Claimant’s Petition for Review.


                                            __________________________________
                                            ELLEN CEISLER, Judge




       11
          Pursuant to 1 Pa. Code, §1908, the weekends (and legal holiday(s)) are only taken into
computation when the last day of a time period falls on a Saturday, Sunday or holiday. There is
no issue with the deadline falling on a weekend or holiday in this matter.

                                               9
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Heather Eibach,                   :
                  Petitioner      :
                                  :
           v.                     : No. 1629 C.D. 2017
                                  :
Workers’ Compensation Appeal      :
Board (Commonwealth of            :
Pennsylvania, Pennsylvania        :
Liquor Control Board),            :
                  Respondent      :



                                ORDER

     AND NOW, this 11th day of April, 2018, the Petition for Review filed by
Petitioner Heather Eibach is hereby QUASHED.


                                  ________________________________
                                  ELLEN CEISLER, Judge